Judgment, Supreme Court, New York County, rendered November 8, 1976, convicting defendant on his plea of guilty of bail jumping in the first degree and sentencing him as a predicate felon to an indeterminate term of imprisonment of one and one half to three years, unanimously modified, on the law, only to the extent of reducing the sentence imposed upon the defendant to an indeterminate term not to exceed three years, and otherwise affirmed. On February 23, 1973, a bench warrant was issued for the defendant when he failed to appear in court, having been released on his own recognizance in connection with a criminal charge. Defendant pleaded guilty to the indictment of bail jumping on July 20, 1976, and the issue is whether the defendant is to be sentenced as a predicate felon pursuant to section 70.06 of the Penal Law. If the crime of bail jumping continued beyond September 1, 1973, the effective date of the second felony offender provisions, then the minimum sentence could be upheld. However, bail jumping in the first degree, section 215.57 of the Penal Law is defined simply as nonappearance on a required date or within 30 days thereafter. The required date in this instance was February 23, 1973. Therefore, the sentence of defendant as a predicate felon, which involves a minimum term of imprisonment, should be modified. However, the indeterminate term not to exceed three years remains in effect. Concur —Kupferman, J. P., Capozzoli, Lane and Markewich, JJ.